Per Curiam.
This is an action in injunction brought to restrain defendants from interfering with a certain retail merchandise business in the village of Shelton, operated by plaintiff and which defendants Floyd E. Wright and E. J. Wright allege they had contracted to purchase. The district court for Buffalo county found in favor of plaintiff and defendants have appealed.
We have carefully examined the record and find it to be *891free from prejudicial error. The judgment of the district court is therefore
Affirmed.